Citation Nr: 9935236	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran had active duty service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for peripheral neuropathy and post-traumatic 
stress disorder (PTSD).

The Board notes that the veteran appeared and testified at a 
September 1999 Board hearing sitting in Buffalo, New York, 
before the undersigned Board Member.  The hearing transcript 
reflects that the veteran withdrew his appeal regarding his 
claim of entitlement to a disability rating in excess of 70 
percent for PTSD.  Therefore, that issue is no longer in 
appellate status.  38 C.F.R. § 20.204 (1999).

The Board also observes that after the veteran had filed his 
substantive appeal but prior to his September 1999 Travel 
Board hearing, the RO rendered a July 1999 determination that 
characterized the issue at bar as whether new and material 
evidence had been received to reopen a claim for peripheral 
neuropathy.  The Board finds, however, that the issue is 
properly styled as entitlement to service connection for 
peripheral neuropathy. 


FINDING OF FACT

The veteran's currently diagnosed peripheral neuropathy is 
causally linked to active service.


CONCLUSION OF LAW

The veteran's peripheral neuropathy was incurred during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Moreover, a veteran who served in 
Vietnam during the period January 9, 1962 through May 7, 1975 
is presumed to have been exposed to certain herbicides.  
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6) 
(1999).  A veteran's exposure to herbicides, such as Agent 
Orange, will be presumed if the veteran suffers from one of 
the presumptive diseases listed under 38 C.F.R. § 3.309(e) 
(1999).  See McCartt v. West, 12 Vet. App. 164 (1999).  The 
presumptive diseases include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e).  

At the outset, the Board finds that the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has presented a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran's service medical records (SMRs) show no 
complaint or diagnosis of peripheral neuropathy, or other 
neurological disease or sensory deficit.  Service personnel 
records do show the veteran had wartime service in Vietnam.  

The post-service medical records include an October 1997 VA 
neurology consultation record reporting an impression of 
distal symmetric small fiber neuropathy, a condition that was 
noted to usually be secondary to toxic/metabolic reasons.  

A July 1998 letter from a private physician, Charles Gant, 
M.D., Ph.D., stated, in pertinent part, that the veteran was 
under his care for neuropathy secondary to Agent Orange 
poisoning.  He further stated that "the prescribed 
treatments are of absolute medical necessity in my opinion."  

An October 1998 opinion memorandum prepared by a VA physician 
recounts the veteran's history of pain, weakness, and loss of 
sensation in the lower extremities beginning in 1970, and 
gradually becoming worse over time.  It was noted that 
although there was some lumbar radiculopathy, this was not 
the source of all of the veteran's symptoms.  In the VA 
physician's opinion, the VA neurology clinic's diagnosis of 
peripheral neuropathy, in conjunction with the symptomatology 
manifested by the veteran, including "time course, 
distribution, and extent are consistent with long-term 
sequelae to agent orange exposure, which was chronic and 
repeated."

A November 1998 VA hospital discharge summary included a 
discharge diagnosis of likely musculoskeletal neck pain with 
elevated ESR/CRP of unclear etiology, as well as a secondary 
diagnosis of Agent Orange induced neuropathy with sensory 
symptoms in the extremities.

Under 38 C.F.R. § 3.307(a)(6) and 3.309(e), presumptive 
service connection may be awarded to a veteran who served in 
Vietnam, for acute or subacute peripheral neuropathy, 
provided that symptoms thereof become manifest to a degree of 
10 percent or more within a year of the last known exposure 
to Agent Orange.  It is further noted in these regulations 
that the term "acute or subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.   

The Board concludes that presumptive service connection is 
not warranted, as the medical evidence does not show that the 
veteran has acute or subacute peripheral neuropathy that 
manifested to a degree of 10 percent or more within a year of 
his  last known exposure to Agent Orange.  Indeed, the 
medical history reveals that the veteran did not start 
noticing symptoms of peripheral neuropathy until 1970, more 
than a year after separation from service.
Although presumptive service connection for peripheral 
neuropathy is precluded, the Board otherwise finds that the 
evidence of record supports a finding that service connection 
for peripheral neuropathy is warranted on a direct basis.  
First, the service personnel records showed that the veteran 
served in Vietnam for some period of time between May 1966 
and May 1968, at which time he could have been exposed to 
herbicides, including Agent Orange.  Second, the record 
includes persuasive medical evidence that the veteran's 
peripheral neuropathy was caused by exposure to Agent Orange 
while he was in service, consisting of the following 
evidence: Dr. Gant's July 1998 letter; the October 1998 
memorandum of a VA physician; and the secondary diagnosis 
included in the November 1998 VA hospital discharge summary.  
And third, there is an absence of medical evidence rebutting 
the medical evidence supporting the veteran's claim of 
entitlement to service connection for peripheral neuropathy.  
Accordingly, service connection for peripheral neuropathy is 
warranted. 


ORDER

Entitlement to service connection for peripheral neuropathy 
is granted, subject to the laws and regulations governing the 
payment of VA compensation benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

